Citation Nr: 0916984	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-32 962	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The appellant served on active duty from August 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Records show that the Veteran was 
scheduled to attend a Board hearing in July 2007 pursuant to 
his October 2006 request for such hearing, but he canceled 
this request in October 2006.  This matter was previously 
before the Board in September 2008 at which time the issue 
presently on appeal was remanded for additional development.  
Also at this time the Board decided a number of issues on 
appeal that arose from the April 2006 rating decision.

In January 2009, the RO granted the Veteran's claim for 
service connection for a back disability.  Later in January 
2009, the Veteran expressed his disagreement with the 
assigned disability ratings thereby initiating an appeal of 
this issue.  See 38 C.F.R. § 20.200.  Thereafter, in February 
2009, the RO issued the Veteran a Statement of the Case on 
the matter.  As there is no indication from the claims file 
that the Veteran filed a substantive appeal with respect to 
this issue, it has not been perfected for appellate review 
and is therefore not presently before the Board.  Id.  


FINDINGS OF FACT

1. The Veteran does not suffer from PTSD.

2.  The Veteran does not have a psychiatric disability that 
is attributable to service.




CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with notice of 
the VCAA in January 2006, which was prior to the April 2006 
rating decision on appeal. Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2006 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, to 
specifically include PTSD, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  The Board notes that 38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the January 2006 notice letter 
informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since the claim is being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  Moreover, the 
appellant was advised of the effective date and disability 
rating elements in a March 2006 letter.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant and 
obtaining his records from the Social Security 
Administration.  Regarding affording the appellant an 
examination during the pendency of this appeal, the appellant 
was afforded an examination in December 2008, which he 
attended.  Also, as noted above, the Veteran was scheduled to 
attend a Board hearing in July 2007 pursuant to his request 
for such hearing, but he canceled this request in October 
2006.  He has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The Veteran's service treatment records are devoid of 
psychiatric complaints or treatment.  They include his April 
1969 separation examination report showing a normal clinical 
psychiatric evaluation.  They also include an April 1969 
Report of Medical History showing that the Veteran denied 
depression or excessive worry, but admitted to having 
frequent trouble sleeping.  

In October 1969 the Veteran underwent a VA special 
neuropsychiatric examination.  Mental status findings were 
unremarkable.  Regarding a psychiatric diagnosis, the 
examiner stated that a psychiatric disorder had not been 
found.  

The Veteran was shown during a November 1977 enlistment 
examination to the United States Army Reserves to have a 
normal clinical psychiatric evaluation.  He denied depression 
or excessive worry, or frequent sleep trouble, on a November 
1977 Report of Medical History.  

In December 2005, the Veteran filed a claim for service 
connection for PTSD which he indicated began in 1968 or 1969.  
He denied at that time ever receiving psychiatric treatment.

In February 2006, the Veteran completed a Statement in 
Support of Claim for Service Connection for PTSD (VA Form 21-
0781) where he reported three stressors.  His first reported 
stressor occurred in January 1969 when his bunker was hit 
during an attack.  He said he was blown into the air by an 
exploding mortar while checking for survivors and lost 
consciousness.  He said that his buddies thought he was dead 
and left him there until the attack was over.  He also said 
that the next morning he was bleeding from the ears.  The 
second reported stressor occurred in March 1968 when the 
Veteran came under heavy fire while running a convoy.  He 
said "Pablo" got pinned under one of the trucks when it 
turned over and although they were able to dig him out, they 
could only watch him die.  The third reported stressor took 
place sometime between February 1969 and April 1969 and 
occurred while the Veteran was driving a truck on a mountain 
pass.  The Veteran said that he had been blown out of the 
truck and that his buddy in the cab as well as a machine 
gunner died.  He added that he had to pick up bodies before 
moving on.  He further noted that he spent eight months 
around the Cambodian border with the 23rd Vietnamese infantry 
division.

In the Notice of Disagreement filed in May 2006, the Veteran 
added another stressful event in service which he said 
occurred when his foot got pinned by a pungi stick.  

Records from the Social Security Administration show that the 
Veteran was awarded disability benefits effective in December 
1996 due to a primary diagnosis of organic mental disorders 
and a secondary diagnosis of carpal tunnel syndrome.  They 
show that he had been involved in an on-the-job injury while 
constructing a bridge in October 1995.  His injuries included 
head trauma after being hit in the left forehead by a steel 
peg.  The emergency room record notes that the Veteran 
sustained a forehead laceration, but did not lose 
consciousness.  A neurological report from Dr. Adams in March 
1996 notes that the Veteran had had feelings of depression 
since the accident and had secondary reactive depression from 
the trauma.  In a January 1998 report, Dr. Adams stated that 
the Veteran did appear depressed and to have poor coping 
skills which apparently were never present before the bridge 
accident at work and "may be related to some frontal lobe 
trauma and contusion with persistent result of brain injury 
in the setting of the trauma."  A psychological report in 
February 1998 notes that the Veteran suffered some cognitive 
processing and memory defects following the October 1995 
injury.  This report also notes that the Veteran reported 
that he visited with a psychiatrist upon his return from 
Vietnam, but said he had otherwise never been a patient at a 
psychiatric hospital and had never been involved in 
counseling.  A May 1997 neuropsychological evaluation report 
contains a diagnostic impression of dementia due to head 
trauma, adjustment disorder with depressed mood, and 
traumatic head injury, by history.  

During a VA primary care clinic visit in September 2006, the 
Veteran was noted to have a great deal of somatization as 
well as sleep problems.  The physician stated that 
arrangements would be made for a complete evaluation for this 
somatization and that the Veteran may have a mixed 
somatization plus bipolar disease.  

In December 2008, the Veteran underwent a VA psychiatric 
examination.  He reported that his most traumatic stressor in 
service involved seeing his friend, Pablo, die after being 
pinned under a truck in Vietnam while riding in a convoy.  He 
also reported being knocked unconscious during a rocket 
attack in Vietnam and said he observed "many instances of 
death" in Vietnam.  The Veteran denied that he was anxious 
or depressed, but said he had "strange feelings".  With 
respect to the criteria for PTSD, the examiner remarked that 
if one were to accept the events as described by the Veteran, 
to include the rocket attack, then he met Criteria A for PTSD 
involving being confronted with events that involved actual 
or threatened death or serious injury with accompanying 
response of intense fear, helplessness, and horror.  He also 
stated that the Veteran met criteria B for PTSD based on 
recurrent, intrusive and distressing recollects of the death 
of "Pablo".  He went on to state that although the Veteran 
reported feelings of detachment or estrangement from others, 
he did not report other symptoms that would meet criteria C 
for PTSD.  He said criteria D for PTSD was met based on the 
Veteran's persistent symptoms of sleep difficulty and 
hypervigilance, and that the Veteran did not meet Criteria F 
for PTSD requiring that disturbance of symptoms cause 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  He 
further noted that the Veteran's activities were limited 
mostly by his physical problems and that he had difficulty 
falling and staying asleep.  

The examiner concluded by stating that it did not appear that 
the Veteran had been in treatment for any mental/emotional 
disorder, including PTSD, and that at present he did not 
demonstrate any signs/symptoms that would meet the criteria 
for diagnosis of any mental/emotional disorder, including 
PTSD.  The Veteran was not given psychiatric diagnoses on 
Axis I, II or IV.  

VA outpatient treatment records in 2008 include an October 
2008 nursing note showing that the Veteran had a negative 
screen for depression.

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In specific regard to PTSD claims, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran's service treatment records in this case are 
devoid of any psychiatric complaints or treatment.  They show 
that the Veteran had a normal clinical psychiatric evaluation 
at his separation examination in April 1969, and denied 
depression or excessive worry on an April 1969 Report of 
Medical History, although he did admit to frequent trouble 
sleeping.  He was also shown to have a normal clinical 
psychiatric evaluation at an enlistment examination for the 
United States Army Reserves in November 1977, and denied 
frequent trouble sleeping or depression or excessive worry on 
a November 1977 Report of Medical History.

The first indication of psychiatric problems, is not until 
many years after service.  In this regard, private medical 
records note that the Veteran had depression related to a 
work injury in 1995.  As noted in the facts above, these 
records include a neurological report from Dr. Adams in March 
1996 noting that the Veteran had had feelings of depression 
since the accident (in 1995) and had secondary reactive 
depression from the trauma.  In a January 1998 report, Dr. 
Adams stated that the Veteran did appear depressed and to 
have poor coping skills which apparently were never present 
before the bridge accident at work and "may be related to 
some frontal lobe trauma and contusion with persistent result 
of brain injury in the setting of the trauma."  In addition 
to depression, these records show that the Veteran suffered 
memory problems, dizziness, headaches and slowed cognitive 
processing as a result of the work-related bridge fall in 
October 1995.  In an April 1996 report, Dr. Adams described 
the Veteran as having post concussion syndrome with brain 
stem and holocranial contusion.  A May 1997 
Neuropsychological Evaluation report contains a diagnostic 
impression of dementia due to head trauma, adjustment 
disorder with depression mood, and traumatic head injury by 
history.  

In specific regard to the diagnosis of depression, it is 
unclear due to recent medical evidence whether the Veteran 
still has this disability.  In this respect, VA outpatient 
records in October 2008 show that the Veteran had a negative 
screen for depression, and he was not found to have any 
psychiatric diagnoses at his VA psychiatric examination in 
December 2008.  

Nonetheless, even assuming arguendo that the Veteran 
presently has depression, his claim still lacks probative 
medical evidence relating this disability, diagnosed many 
years after service, to service.   Rather, the only medical 
opinion evidence on file relates the Veteran's depression to 
a postservice work injury in 1996.  

The Board must emphasize that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the Veteran's assertions as to a nexus between his 
active military service and a postservice psychiatric 
disability, to include depression, and the only medical 
evidence on this point weighs against the claim.

In specific regard to PTSD, the Board finds that the first 
essential element for establishing service connection for 
PTSD - a diagnosis of PTSD - has not been met.  The record 
does not contain a diagnosis of PTSD either in or following 
service.  This is despite VA's request to the Veteran that he 
provide competent medical evidence showing that he has the 
condition he claims compensation for as well as medical 
evidence linking such a condition to service.  Of the various 
VA and private treatment records from 1979 through 2005 that 
are in the claims file, such records are completely devoid of 
any diagnoses of PTSD.  Moreover, there is medical evidence 
showing that the Veteran does not have this disability.  In 
this regard, after evaluating the Veteran and reviewing his 
claims folder, the VA examiner in March 2004 concluded that 
the Veteran does not meet the criteria for PTSD.

In the absence of medical evidence establishing that the 
Veteran has PTSD - the disability for which service 
connection is sought - the Board finds that a critical 
element to establishing service connection for such 
disability is lacking, and that an analysis as to whether the 
remaining criteria of 38 C.F.R. § 3.304(f) (i.e., whether 
there is credible evidence that the claimed in-service 
stressful experience(s) actually occurred, and whether the 
Veteran's symptoms are related to the inservice stressor(s)) 
are met simply is not necessary.

The Veteran's belief that he currently has a psychiatric 
disability, to include PTSD, as a result of his military 
service has been considered.  However, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include a psychiatric diagnosis or the etiology thereof.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the claim for service 
connection for a psychiatric disability, to include PTSD, 
must be denied.  Because the competent evidence neither 
supports the claim, nor places the evidence both for and 
against the claim in relative equipoise, the benefit-of-the-
doubt doctrine is not applicable in the adjudication of this 
claim.  See 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


